Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 18, 2021 has been entered.  In addition, in response to the Amendment filed on August 18, 2021, Claims 8-16 and 19-20 are withdrawn from examination; claims 1-7 and 17-18 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al (WO/2014/166297); citations taken from corresponding US application (US 20160036542 A1).

Regarding claim 1, Gong discloses “obtaining an interference measurement resource configuration” (see Gong ¶ 0049, ¶ 0050; receiving interference measurement indication that can include interference measurement modes used for performing the interference); “and an interference measurement receiving mode configuration” (see Gong ¶ 0049, ¶ 0051; discloses receiving interference measurement indication that can include parameter configuration information used for interference measurement); “wherein the interference measurement receiving mode configuration comprises at least one of: a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight” (¶ 0186 - ¶ 0188, ¶ )  Moreover, Gong discloses the limitation of “and performing an interference measurement according to the interference measurement resource configuration and the interference measurement receiving mode configuration” (see Gong ¶ 0203, ¶ 0240; performing measuring interference based on interference indications); “wherein performing the interference measurement comprises: determining an interference measurement resource and an interference measurement resource receiving mode corresponding to the interference measurement resource (¶ 0202, ¶ 0204; ); and “receiving and measuring an interference signal on the interference measurement .    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a configured receiving mode of a first type of signal”; (see Gong ¶ 0214, ¶ 0240).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Gong further discloses “wherein the first type of signal comprises one of following: a downlink measurement pilot, a downlink demodulation pilot, an uplink demodulation pilot, an uplink measurement pilot and an uplink random access signal.”; (see Gong ¶ 0214, ¶ 0240).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, Gong further discloses “wherein a resource location of the first type of signal associated with the interference measurement receiving mode is determined according to a convention or indication information”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Gong further discloses “wherein the resource location of the first type of signal comprises: a port, a time domain location; and the indication information is configured by a network-side device”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a beam selected and fed back by user equipment”; (see Gong ¶ 0287).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a time domain location to which an interference measurement resource belongs”; (see Gong ¶ 0210, ¶ 0211).

Claims 17 - 18 are the apparatus claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 17 – 18 are rejected under the same rational as claims 1 - 7.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468